DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Werner Stemer on 6/10/2022.
The application has been amended as follows: 
Cancel claims 31-33.







 (End of Examiner’s Amendment)

Examiner’s Statement of Reason for Allowance

Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various brackets for telecommunication terminals thereon, for example DE 202004006834 is the closest prior art and teaches an adjustable mobile phone holder having a base on which a lid is mounted; a ......
Show AlternativeClose
first slide plate and a second slide plate are movably located on either side of the holder; the first sliding plate has a first rack mating with a first gear of a first gear group and the second sliding plate has a second rack mating with a fourth gear of a second gear group; a second gear of the first gear group is mated with a third gear of the second gear group; an operating member has a claw end for engagement with the second gear and a sliding end which is slid to release engagement between the claw end and the second gear. However, the prior art of record fails to teach claim 15, a bracket for a telecommunication terminal, the bracket comprising: said first and second receptacles, in an initial position of the bracket, defining respective sides of an at least substantially V-shaped insertion opening for the telecommunication terminal; said receptacle of said rotatably mounted jaw having two sections, including a first section arranged in front of the axis of rotation in a direction of insertion of the telecommunication terminal, and a second section arranged behind the axis of rotation in the direction of insertion of the telecommunication terminal; and a first spring element disposed to provide a restoring force counter to a rotation of said rotatably mounted jaw and combined with all other limitations of claim 15; and claim 30, a method for inserting a telecommunication terminal into a holding bracket, the method comprising: each receptacle forming a side of a V-shaped insertion opening in an initial position of the bracket; initially inserting the telecommunication terminal into the insertion opening in a first step, so that opposing edge sides of the telecommunication terminal come to abut against a respective one of the receptacles; additionally inserting the telecommunication terminal along a first section of the receptacles to displace at least one of the jaws transversely to the direction of insertion; andPage 7 of 10Docket No. BDP-SYSW2018-001 Application No. PCT/EP2019/0521 19Prel. Amdt. dated November 6, 2020inserting the opposing edge sides into a second section of the receptacles in a second step, wherein the second sections are arranged parallel to each other once the second sections have been reached and combined with all other limitations of claim 30. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699